Title: From George Washington to Lieutenant Colonel Ludwig Weltner, 1 August 1780
From: Washington, George
To: Weltner, Ludwig


					
						Sir
						Head Qrs Peck’s Kill Augt 1. 1780
					
					The exigency of the service makes it necessary that the Battallion under your command should join the Main Army, which is now on the East side of Hudson’s River. I therefore desire, that You will march with it without any delay, after receipt of this and form a junction with it. I am sir, with respect & esteem Yr Most Obedt st
					
						G.W.
					
				